Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of  “a cooling path” as recited in claims 11 and 20 , “ a substrate section” and “at least partially transparent encapsulation” as recited in claim 16, “ an optically active zone” as recited in claim 17, “a power control unit”  as recited in claim 19    must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is unclear from the specification what  “a cooling path” and “an optically active semiconductor material”  since the specification does not provide sufficient details about “a cooling path” and an optically active semiconductor material” as recited in claims 11 and 20. Therefore the operation of the apparatus as recited in claims 11-20 is not well understood.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 11, it is unclear what “a cooling path”  and “an optically active semiconductor material” comprises of? It appears that “a cooling path” is not shown in any of drawings.
In claim 15,”the specific charge quantity” has not been recited previously, therefore this term is indefinite. Furthermore, it is unclear how “the specific charge quantity” and “a desired charge quantity” are interrelated and associated with the brightness of the generated light as recited in claim 11?
In claim 16, it is unclear “at least partially transparent encapsulation”  and “a substrate section” comprises of ?
In claim 17,it is unclear what “an optically zone” comprises of? Furthermore, it is unclear how “ an optically zone” is interrelated and associated with “an optically active semiconductor material as recited in claim 11?
In claim 19. It is unclear what “a power control unit” comprises of? 
In claim 20, it is unclear what “a cooling path” and “an optically active semiconductor material”  comprises of? Furthermore, it is unclear how “light” is created? 
6.	Searches were performed and no prior art was found to meet the limitations of the instant claims 11-20. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Tew et al (pat# 4,684,812) disclose switching circuit for a detector array.
	Marshall et al (pat# 6858912) disclose photodetector circuit.


	Pasqualetto (Pat# 9568560) discloses detection of a short circuit in a switching structure.
	Yonemaru (pat# 7880126) disclose a current detection circuit light receiving device using the same and electronic device.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867